CONCURRING OPINION BY
BOWES, J.:
I agree with the distinguished majority that Appellees cannot establish actual prejudice and that the PCRA court erred in granting them a new trial. In addition, like the majority, I am distressed by the Commonwealth’s disregard for the rules of discovery in failing to turn over the document in question and forwarding an argument during trial that it knew or reasonably should have known was disingenuous. However, I do not join the majority’s adoption of Boss v. Pierce, 263 F.3d 734 (7th Cir.2001), under the precise facts of this case.
In Boss, the state’s key witness testified that the defendants therein were part of a group that robbed and beat to death a fifty-two-year-old man. That same witness, however, had apparently admitted to committing the crime himself to a defense witness. That defense witness informed law enforcement of the admission four days before trial. The prosecution failed to disclose the investigative report contain*553ing this information until the last day of trial. Defense counsel’s motion for a continuance on this basis was denied. The defense witness whose statement was at issue had been called by the defense to offer testimony to corroborate an alibi witness’s testimony, and defense counsel was unaware that the witness had material exculpatory and impeaching evidence prior to the prosecution’s late disclosure.
Instantly, the defense witness had written a letter before he had a motive to accuse a different individual of committing the murder and the letter was within the witness’s attorney’s possession. The critical issue presented, therefore, is whether Appellees’ lawyers who were unaware of the letter, reasonably had access or could have discovered the letter where it was not in the exclusive control of the prosecution. The majority’s holding finds it unreasonable for defense counsel to ask his own witness or that witness’s counsel for evidence that supports the very testimony he •will offer at trial and would counter any inference that the witness was offering the evidence to extract revenge on the person he was accusing of committing the crime.
Unlike Boss, the letter in question was directly related to the witness’s role in the ease, ie., his testimony that another person committed the shooting and whether he had consistently maintained such a position. Additionally, the document itself, unlike the report in Boss, was available through a non-governmental source.1 In my view, the discovery violation herein, while troubling and deserving of some sanction, does not rise to the level of a constitutional Brady violation. As the Boss decision itself highlights, “Defense counsel can certainly be expected to ask witnesses (defense and otherwise) questions relevant to what counsel understands to be the witness’s role in the case. However, defense counsel cannot be expected to ask question about matters completely unrelated to the witness’s role in the case.” Boss, supra at 740 (emphasis added).
Appellees’ attorneys specifically were calling the witness in question to identify another party as the killer and should have been aware of the potential that the Commonwealth intended to call that testimony into question by highlighting that the person he accused of committing the crime had identified him as a murderer in two other cases. Asking this witness about the testimony he was expressly being called to relate and whether he had continually asserted this position does not involve mind reading or a fishing expedition. Cf. Boss, supra at 741. Thus, I agree with the Commonwealth that such an inquiry was reasonable, and that since defense counsel for the witness had the letter in his possession, Appellees had access to the document from a non-governmental source. Accordingly, I cannot agree with the majority that we should adopt the rationale in Boss as applied to the facts in this matter. Phrased differently, since the withheld evidence was not within the exclusive control of the prosecution at the time of trial and Appellees could have discovered the evidence by exercising reasonable diligence, no Brady violation occurred.
With this caveat in mind, I join the learned majority in reversing the PCRA court’s award of a new trial, and would strongly caution the Commonwealth against blatant disregard of the discovery rules.

. The state in Boss argued that the information contained in the report, not the report itself, was available through a non-governmental source, i.e., from the witness’s own head.